520




     OFFICE       OF THE   AlTORNEY      GENERAL    OF TEXAS
                                AUSTIN




Rononble        EC. sr torman
County   Auditor
arrerron      county
Boamoat,        Teur




                                                    auditor don-
                                                    therewith, whore
                                                   n ia to govern7




                                           n lxoe98 0r one
                           ty dollrr~~ mar be aad* upon
                           be 8pprotsd by tha oomairrlon-
                           out l a vr r tirr liq
                                               o rooutpetitirs
                           appreoiate  barlug your o~lnlon
                           to the r0ihing     puastion81

                t&e Co5m~srionrrr~ Court datslPina8
       that a oortain puroharr wa8 -do  a* an emrg6noy
       and the opinion or the County Auditor aon-
       ili6ta     therowlth,    that 18, he ir of    the opinion
                                                                            .:
Bonorablr    L. 8. Foreman, Page 8


     th a tluo hpurohaso    ua a no t a n emr g e no y,
                                                      whose
              la oto gorarn?
     o p i3x.lo

             -18 the authority  dealming    ror
                                            a n l-r-
     genoy      and an~endlng       or the emergemy
                                      the   budget
     purohaaea of materials and supplies not lxo8ed-
     ing &50.00 inraated in the Coabrdaaisnsrs~      Court?”

             Artlola       1689,      Vernon*8       Annotated   Cirll    Statute8
read8 aa    r0ri0w8r

           *Supplier of every kind, road and bridge
     matwial,   or anr other mBtrria1, tor the use
     0r said county, or any or it8 orficara,  depart-
     !aUSnts,    or    inatitUtiOn8         mUt3t be    ~UrOhtVOd    on
     oompetitlrr      bide, the contract   to be amrded
     to the part9 who, in the &d-ant           of the OOEI-
     m.iaalonera    oourt,  her aubaittad the lmeet and
     best bid.      The oountp aadito,r shall adrortlse
     ror a period or tw0 weeks in at least ona dally
     nawr~per,      published and olrctilatad     in ths
     oounty, ror auoh supplies and arterial          accord-
     iog to apeoirioations      , g:ving in detnll what
     is needed.       Suoh advert1Yazet-m shall state
     whsre the epealfioations        era to be found, and
     shall give the tiaa and place for receiving
     auoh bide.       All such oompetitivs    bids shall be
     kept on tile      by the oounty auditor ae a part
     of the moorda of his orfica,         and shall be aub-
     jeot to 1napQation by any om desiring           to see
     them. Copfee of all bids recoinsd shall be
     burnished by the oouutp auditor to the aounty
     judge and to ths oomalaaionsrs        oourti   and when
     the bide reoeivsd are not satisfactory           to the
     said judge or oouuty 6ommia$loners, tha auditor
     ahall reject      enld bids and re-advertise      for new
     bide.      In oases or emergenoy,    purohaser not In
     exoeae 0r one hundred and rirtr dollar8 my b9
     made upon requisition       to be a??rorrd    br the oom-
     tia~ionora      oourt, without advertising     for 001p-
     ptltire      bide.”
           under title 34, Artiole  1646 to 1676, lnoluaire,
and the ammdmanta thereto,   the general dxtiea of the
oolmty  auditor is to keep an otaralght  0r all 0r the or-
ricer8  of the oounty, who may be authorized or required     to
reosite or aollaot money for the uae or belonging to the
Honorable   II. S..Porcman,   Page 3


oounty, and to 844 to the atrlot entorocment of the law
governing aountr rlnanoes.    b?ore spcolfically,      It la his
dutyto lxar,Ine lcoounta   and reports,    oount oash, prr-
scribe forms and rules to be used in the oollcatlon          of
count7 rcvcnuea, and rsoclre    bids for icltsrlala     and aup-
plier.   Ha 18 rewired   to kcap enumerated      aooounts,   make
quarterly and annual rlnanolal    reports   to the oo3;~lls~i~n-
bra’ oourt.   The oounty auditor also 4xcroiacs        control
over and har the custody of the rcoords,       papra of his
OfflOe, and aup~lIes the oommlaalonora~ court with suoh
Information  oonoornlng the affairs    of the county aa will
anablo that body properly and cffioicntly        to dlsohargc
Its dutloa.
           The authority   to contraot on behalr or the county
fa rested  alone in the commIssloners* oourt In the ebaenoe
of statute  authorizing  some othar eganop to oontraoti   and
If an agreement la not made through or lanotlonad by auoh
agenoy It binds neither the oounty nor the lndlvIUua1,
Sparks vs. Kaufman County, 194 9. 8. 606; Collins County fs.
Sohultz, 243 3.X. 609; Presidio     County vs. Clarke, 86 S. ~1.
475; Tax. Jur. Vol. 11, p. 631.
             The oommlesloncrs~ oourt is oharyed with the ad-
ministration    of oounty business.      pub110 officers  and
governmental and admInlatratlr4        boards poascas only such
powers as are expressly     aoriferred   uson them by law or ar8
xich4scarIly   Implied from the wworo ao oontorrsd.        They
oannot legally    perform aots not euthorlzed by existing
law,   Tex. Jur. Vol. 34, p. 440-441.
           The oounty auditor is not authorized to datcr-
mine whether or not a oert~aln purol?ace was made a8 an
omcrgenoy, his dutlos being to examine any ecoount expended
ror en emergenay as to the oorreotncss   of the 3am4 and not
whether the csrrgcnoy exlcted.
           ~rtlole   1659, aupra, spociticsllp      provides that
‘In oase$ of an rAzlcrg4noy, purchases not In excess of on4
hundred and fifty dollarc    may be zadr upon requisition       to
be approved by the oommlaalonsrs court,        without advertlclng
for oonpetltire    bide.”  Clearly unler the abore mentioned
statutes  and authorfty,   the oommissIsnersl      oourt should da-
termlne whether an c&orgcnoy existed or not.
Honorable     3:. 8. ?oreman,      pago 4


              fn   miser    t0   YOU   riret    qumion,       ~00~   a10   FO-
8motfu.lly    ldrirrb   that it 18 the opinion of thla Depart-
mnt that the discretion        of the oouimla5lone1rs’ court 18
not lbaoluto autborlty      to expend oountp fundo In the ease
of an lmer%enOy, and is final,       only where ths question
la debatable or *hero the lxlatenoe oi an en;srgenoy la
unquastlonable.       Boweror, raid oourt has no authority
to determine an4 dec k a that  r e an lasrgsnoy edate,      and
oxpen oounty fun48 therefor,        where the faots olearly     show
the oontrrry.      Sal4 oourt har no legal authority     to deolsro
an amergenoy and evade thr law, where In faot, no lIcsrgenop
lrirtr   .

             with referenoe to your reoond question,   you ars
resgeotiully    adtleed  t&t It lr ths opinion  oi thlr De-
partment that the authority     ror deolarlng an emrgenoy
an4 amending the budget for the emergen6p purahasea of
aatsrlals    and 8ugplier not exceeding one hundred and fifty
dollar8 Is rested In the oommlselonerr~ oourt.       Art1010
WQa-11 and Article      1659, rupra.
              Trusting     that the Iorrgolng           fuLly answsra your
inquiry,     we are
                                                Yours     very truly
                                         ATTORNIX         GEN3RALOF TEXAS

                                               @lAi$?vua
                                         BY
                                                          Ardell    Wlll.lakn8
                                                                   AsIirtant




                   f~‘FRC)vECJUN6,     1940         ‘.